Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.
Applicant argues that the rubber compositions described in the cited references do not contain the compound represented by formula (I) disclosed in the present application in paragraph 69.  Applicant also argues that there is no factual basis supporting a conclusion that the rubber compositions of the cited references satisfy the claimed parameters.  These arguments are unpersuasive.  First, the compound of formula (I) is not claimed and therefore not required to be present in the claimed rubber composition.  In the 35 U.S.C. 112(a) scope of enablement rejection set forth in the Non-Final Office Action of June 16, 2021, it was stated that articles must be claimed based on the components they comprise and not simply on the properties they possess and that applicant should positively claim what is required compositionally to give rise to the claimed properties.  If it is applicant’s position that the compound of formula (I) is required in order for the rubber composition to possess the claimed properties, then it should be claimed.  The Office is forbidden from reading limitations from the specification into the claims.  Further, the Office holds the position that once a composition has been taught by the prior art, any properties which flow therefrom are also taught.  By claiming a composition comprising only an isoprene-based rubber, a styrene-butadiene rubber, and 5% by mass or less of a polybutadiene rubber, the Office infers that this is all that is required to produce the claimed properties and this is the factual basis on which the conclusion was made.  If there are other components necessary to produce the claimed properties, then they must be claimed.  If they are not claimed, then the Office can once again provide a scope of enablement rejection.  
In this case, there is a claimed composition, it has been taught by the prior art, and the claimed properties are determined to flow therefrom.  Applicant’s arguments are found unpersuasive and the rejection of record stands.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767